Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This office action is in response to applicant’s communication filed on 02/16/22. Claims 3, 4, 7-10, and 12-16 are pending in this application. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The Cited art do not disclose:  thin film transistor, comprising:
a substrate, and  gate electrode, a gate insulating layer, an active layer, a source electrode and a drain electrode, arranged on the substrate, wherein the active layer comprises a channel  region between the source electrode and the drain electrode and the channel region comprises an edge region along a channel length direction of the channel region and a main region outside the edge region; the thin film transistor further comprises an auxiliary layer, a projection of the auxiliary layer on the substrate is at least partially overlapped with a projection of the edge region of the channel region on the substrate, and the auxiliary layer is configured to enhance a turn on voltage of the edge region of the channel region; a material of the auxiliary layer is a conductive material, the auxiliary layer is located between the gate electrode and the gate insulating layer, and is electrically connected with the gate electrode;
a work function of a material of the auxiliary layer is higher than a work function of a material of the gate electrode,  as recited in claim 8. Claims 3, 4, 7, 9 and 10, 14, 15 depend from claim 8 and are also allowable.
A thin film transistor, comprising: a substrate, and a gate electrode, a gate insulating layer, an active layer, a source electrode and a drain electrode, arranged on the substrate,

the thin film transistor further comprises an auxiliary layer, a projection of the
auxiliary layer on the substrate is at least partially overlapped with a projection of the edge reqion of the channel region on the substrate, and the auxiliary layer is configured to enhance a turn-on voltage of the edge region of the channel region;
a material of the auxiliary layer is a semiconductor, and the auxiliary layer is between the active layer and the gate insulating layer;
the work function of the material of the auxiliary layer is lower than a work function of a material of the active layer, as recited in amended claim 13.
A manufacturing method of a thin film transistor, comprising:
forming a gate electrode, an auxiliary layer, a gate insulating layer, an active layer, a source electrode and a drain electrode on a substrate,
wherein the active layer comprises a channel region between the source electrode and the drain electrode and the channel region comprises an edge region along a channel length direction of the channel region and a main region outside the edge region;
a projection of the auxiliary layer on the substrate is at least partially overlapped with a projection of the edge region of the channel region on the substrate, and the auxiliary layer is configured to enhance a turn-on voltage of the edge region of the channel region;
a material of the auxiliary layer is a conductive material, the auxiliary layer is located between the gate electrode and the qate insulating layer, and is electrically connected with the gate electrode;
a work function of a material of the auxiliary layer is higher than a work function of a material of the gate electrode, as recited in claim 16.

Discussion of Related Art
Bae (US 20180033804 A1) discloses a display panel including a plurality of data lines, a plurality of gate lines, and a plurality of pixels provided at cross sections of the plurality of gate and the plurality of data lines; a data driving circuit that supplies data voltages to the plurality of data lines; and a gate driving circuit that supplies gate signals to the plurality of gate lines, wherein each of the plurality of pixels or the gate driving circuit includes a thin film transistor, wherein the thin film transistor comprises: a first gate electrode disposed on a substrate; a first gate insulating film covering the first gate electrode; a semiconductor layer disposed on the first gate insulating film; a second gate insulating film covering the semiconductor layer; and a second gate electrode disposed on the second gate insulating film, wherein the semiconductor layer includes an N-type semiconductor layer and a P-type semiconductor layer.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD CHIN whose telephone number is (571)270-1827. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571) 270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/EDWARD CHIN/Primary Examiner, Art Unit 2813